Citation Nr: 0505520	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  00-14 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the reduction of the 100 percent schedular rating for 
schizophrenia to 70 percent effective March 1, 1999 was 
proper.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Veteran and his Mother


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1963 to 
February 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which reduced a schedular 100 
percent evaluation for schizophrenia to 70 percent effective 
March 1, 1999.  The veteran subsequently perfected this 
appeal.  

In April 2002, the Board in pertinent part denied restoration 
of the 100 percent schedular rating for schizophrenia.  The 
veteran subsequently appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  The 
parties briefed the issue and a Memorandum Decision was 
issued in July 2004 vacating that portion of the Board 
decision affirming the reduction of the veteran's disability 
rating for schizophrenia from 100 percent to 70 percent.  The 
matter was remanded to the Board for readjudication 
consistent with the decision.  

In January 2005, the veteran's attorney submitted additional 
argument along with a waiver of RO jurisdiction.  


FINDING OF FACT

Resolving reasonable doubt in the veteran's favor, the 
evidence of record at the time of the March 1999 rating 
reduction does not establish material improvement in the 
veteran's service-connected schizophrenia that is reasonably 
certain to be maintained under the ordinary conditions of 
life.  





CONCLUSION OF LAW

The criteria for reduction of a 100 percent schedular rating 
for schizophrenia to 70 percent effective March 1, 1999 are 
not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.105(e), 3.343, 3.344 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In light of the favorable decision herein, further 
notification or development action with regard to the 
veteran's claim would service no useful purpose and is not 
required.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The veteran was originally granted service connection for 
"schizophrenic reaction, undifferentiated type" in April 
1967 and assigned a noncompensable evaluation, effective 
November 9, 1966.  

In April 1992, the veteran presented to a private 
psychiatrist, Dr. G.  The veteran exhibited a paranoid 
personality and evidence of a paranoid schizophrenia.  He 
reported hearing voices and was delusional.  He works for a 
day or two at a time but is unable to hold employment.  Dr. 
G. did not believe the veteran was able to "put things 
together" to be able to work.  

The veteran returned to Dr. G. and was evaluated on two 
occasions in September 1992.  He reported difficulty over the 
years holding jobs for more than three or four months.  He 
admitted difficulty getting along with others, that he tends 
to be distrustful, and frequently becomes involved in 
arguments with others.  He was awarded social security 
benefits in August 1992.  

The veteran's mother spoke with Dr. G. privately as she was 
afraid to speak openly in front of her son.  She reported the 
veteran lived in an efficiency apartment attached to her 
home.  He drank excessively, stole money from her, and 
behaved destructively and violently such that she was afraid 
for her safety.  At times he appeared to be hearing voices 
and behaved in an odd and bizarre manner.  According to the 
veteran's mother, he did no chores, lived in squalor, had no 
close friends, and there were days he did not take care of 
personal grooming.  

In November 1992, the RO increased the evaluation to 100 
percent, effective April 13, 1992.  Subsequently, a March 
1993 rating decision determined the veteran to be 
incompetent.  A January 1994 rating decision continued the 
100 percent evaluation and found the veteran to be competent.  

Upon VA examination in September 1995, the veteran reported 
that he had been taking Thorazine until approximately 3 years 
ago and that he was trying to stay off medication.  The 
veteran reported he was unable to hold a job because of his 
mental disorder.  He was living with his girlfriend and was 
supported by disability benefits.  

On mental status examination, the veteran was neatly groomed, 
motor activity was normal, and speech was coherent.  He 
complained of blackouts for which he was reportedly 
undergoing medical evaluation.  He reported hearing voices 
calling his name but denied any command hallucinations.  
Sleep was intermittent.  Energy level and concentration were 
variable.  He reported some suicidal ideation in the past but 
realized he cannot kill himself.  Diagnosis was 
"[s]chizophrenia, paranoid type."

In September 1995, the RO continued the 100 percent 
evaluation noting that the evidence indicated stabilization 
and/or improvement and that a future examination may be 
requested to confirm sustained improvement.  

The veteran underwent another VA examination in January 1998.  
His claims folder was not available for review.  Since his 
previous evaluation, the veteran reported that his symptoms 
were stable to mildly worse.  The veteran indicated symptoms 
of positive paranoia and positive auditory hallucinations 
calling out his name.  The hallucinations became more 
frequent with increased stress or depression.  The veteran 
reported that as long as he stays on his medications 
(Desipramine and Thorazine) and his depression was 
controlled, his symptoms were stable.  He reported increase 
in social isolation, decrease in sleep, increase in paranoia, 
and increased distress about the deaths of his brother and 
sister.  According to the veteran, he was not able to 
function in the labor pool secondary to his psychotic 
symptoms.  He reported involvement with a girlfriend for the 
past five years and that they have a good relationship.  The 
girlfriend manages his money.  

On mental status examination, the veteran was well groomed.  
There was no psychomotor agitation or psychomotor 
retardation.  Mood was mildly depressed and affect mildly 
restricted.  Speech was normal.  The veteran denied auditory, 
visual or tactile hallucination.  There were no active 
delusions, ideas of reference or influence, and no suicidal 
or homicidal ideation.  Recent and remote memory were intact, 
concentration and general information were good, abstract 
reasoning was poor, and insight and judgment were fair.  

Clinical impression was that the veteran had some 
occupational and social functional difficulty but appeared to 
be relatively stable.  He was able to maintain a relationship 
but not occupational functioning.  His psychiatric illness 
appeared to be relatively stable to maybe mildly worse with 
increasing stress in his life.  Global Assessment of 
Functioning (GAF) scale score was estimated at 70-75.

In January 1998, the RO proposed to reduce the veteran's 
evaluation to 70 percent.  The veteran was notified of the 
proposed reduction and responded that he wished to have a 
personal hearing at the RO.  

In February 1998, the veteran presented to Dr. G. to 
determine his disability status as related to his diagnosis 
of schizophrenia and the notice of decrease to a 70 percent 
evaluation.  The veteran was taking Norpramin and Thorazine.  
He complained of auditory hallucinations of his deceased 
sister and murdered brother and that he feels paranoid and as 
if someone is following him or after him.  He complained of 
disturbed sleep, forgetfulness, irritability, tearfulness, 
depression, anxiety, and several "blackout" spells.  Mother 
and girlfriend reported that he requires support and 
supervision.  

The veteran is living with his girlfriend and she has had a 
stabilizing effect on him.  A typical day for the veteran is 
watching TV, picking up scrap metal and tearing apart junk in 
the backyard.  He has one friend who is a veteran but rarely 
socializes and has no contact with his sons.  The veteran is 
able to drive but his girlfriend reported that he sometimes 
becomes lost.  

On mental status examination, the veteran was not closely 
shaven.  Speech was rapid and pressured and affect was 
blunted.  Thought processes were circumstantial and concrete 
but thought content revealed self-reported psychotic symptoms 
of auditory hallucinations, paranoia and ideas of reference.  
He showed an oddness of thinking, behavior, mood and 
perceptions.  The veteran exhibited deficits in emotional 
responses and behavioral controls.  He showed paranoid 
personality traits, and emotional lability and fragility.  He 
was oriented to person, place and time, and showed no gross 
deficits in areas dealing with recent and remote memory, 
retention and recall, fund of information, or ability to 
calculate.  Concentration was marginally adequate, insight 
was poor, judgment was regressed and dependent.  Dr. G.'s 
diagnostic opinion was that the veteran suffered from 
paranoid schizophrenia, alcohol abuse in sustained full 
remission, and paranoid personality disorder.  GAF was 
estimated at 52.  On psychological testing, the veteran 
answered the MMPI-2 items in such a way as to invalidate the 
test.  

Dr. G. remarked that the veteran no longer drank alcohol and 
has a home and a girlfriend and as a result, had more 
stability than in 1992.  However, he continued to function in 
a regressed and dependent fashion and without the support of 
his mother and girlfriend, Dr. G believed that the veteran 
would decompensate.  Dr. G. further opined that the GAF of 
70-75 assessed by the VA examiner was too high.  In his 
opinion, the veteran probably functioned in the 50 to 55 
range in which there are serious symptoms and serious 
impairment in social and occupational functioning.  Dr. G. 
further pointed out that although the veteran may not be 
demonstrating the symptoms compatible with a 100 percent 
disability, he had a rather tenuous stabilization, based on 
the support of his mother and girlfriend.  Dr. G. did not 
believe the veteran was capable of withstanding stress in any 
occupational situation and in his opinion, a psychosocial 
stressor or change in the veteran's support system would 
cause serious regression and decompensation.

The veteran underwent another VA examination in April 1998.  
The examiner reviewed the veteran's claims folder paying 
particular attention to the prior evaluations.  Since the 
last examination, the veteran continued to live with his 
girlfriend.  A typical day includes some housework and 
sleeping and he enjoys collecting old appliances and 
repairing them.  He reported continued baseline auditory 
hallucinations.  

When discussing his employment history, the veteran stated he 
was unable to work secondary to his inability to take orders 
from others.  He stated he has a great problem with authority 
figures and has always had this problem.  According to the 
veteran, pervasive distrust and suspiciousness of others is 
the biggest factor that prevents him from pursuing 
relationships with others.  He has a great fear of people 
following him with a goal of ending his life and he is afraid 
they might discriminate against him based on his race or 
psychiatric history.  

Axis I diagnosis was paranoid schizophrenia and alcohol abuse 
in sustained full remission.  Axis II diagnosis was paranoid 
personality disorder.  GAF was estimated at 60-65.  The 
examiner agreed with Dr. G. that the January VA examination 
was reflective of a much higher rating than the veteran 
currently presented.  The examiner believed that the 
veteran's inability to function occupationally was secondary 
to his personality disorder rather than his schizophrenia and 
that he could begin taking some responsibility for his 
financial support.  He agreed with Dr. G.'s assessment that 
it is possible that the veteran would regress if his current 
situation changed.  

In August 1998, the veteran's 100 percent evaluation for 
schizophrenia was reduced to 70 percent, effective November 
1, 1998.  The veteran disagreed with this decision.  

A RO hearing was held in December 1998.  The veteran reported 
that he was receiving social security benefits and was 
receiving treatment at the VA outpatient clinic in Orlando 
about once every three months.  He testified that he does not 
sleep very well and that he has nightmares where he wakes up 
scared of being hurt.  He hears voices once or twice a month 
but sometimes he goes three months without hearing any.  The 
voices do not tell him to hurt himself or others.  He lives 
with another person who does the cooking, laundry, cleaning, 
and the general accounting.  He bought a house with his VA 
and social security benefits.  He has a driver's license but 
does not drive often.  He does not trust people and he stays 
home most of the time just sleeping, eating or watching TV.  
He has not worked for anyone for almost 9 years and he has 
great difficulty with anyone telling him what to do.  

A December 1998 hearing officer decision determined there was 
clear and unmistakable error (CUE) in the August 1998 
decision reducing the veteran's benefits effective November 
1, 1998.  The hearing officer decision continued the 
reduction to 70 percent but assigned an effective date of 
March 1, 1999.  

The veteran returned to Dr. G. in January 1999.  His mother 
stated that the veteran's girlfriend had left him due to his 
peculiar behavior and he currently lives alone.  His mother 
tries to help him but it is hard to get him to change clothes 
or shower.  According to his mother, he just sits and stares 
and often talks to himself.  He is sensitive and often reacts 
violently.  The veteran did not remember the names of his 
medications but reported that he continues to hear voices and 
he feels paranoid.  

On mental status examination, the veteran was poorly groomed 
and had not shaven.  Speech was rapid and affect blunted.  
Thought processes were concrete.  He showed paranoid 
personality traits and emotional lability and fragility.  
Intellectual functioning revealed him to be oriented to 
person, place and time and to have no gross deficits in areas 
dealing with recent and remote memory, retention and recall, 
fund of information, or ability to calculate.  Concentration 
was impaired, insights were poor, and judgment was flawed and 
regressed.  Current GAF was estimated at 49.  

The examiner concluded that the veteran's girlfriend leaving 
him had shattered the structure and stability he had on his 
last evaluation.  Dr. G. believed the veteran's condition had 
deteriorated and it was his opinion that the veteran 
continued to be non-functional in the workplace.  

A March 1999 "MIRS Assessment" was included in the records 
received from the Social Security Administration (SSA).  This 
assessment was largely based on Dr. G.'s January 1999 
evaluation and concludes that the medical evidence and 
functional assessment do not support a finding that medical 
improvement related to the veteran's ability to work had been 
demonstrated.  Continuation of social security benefits was 
therefore considered appropriate.  

In May 2000, the veteran underwent yet another VA 
examination.  The veteran's claims folder, including the 
various medical evaluations, was reviewed.  The veteran 
stated that the main reason he was at the examination was 
because he could not meet his bills.  He reported getting 
progressively irritated with different people and that his 
neighbors have called the police on him.  The veteran 
reported that he could not meet his bills because he was 
unable to work and that "work is not for [him]."  He 
further reported that he cannot get along with anyone, he 
refuses to take orders from anyone and he does not like 
anyone messing with him.  

The veteran endorsed positive auditory hallucinations, 
occurring only in the mornings.  He also complained of 
nervousness and fear.  His mood is lousy and his mother 
called him the worst son she could ever have and he kicked 
her out of the house.  The veteran is currently taking 
Risperdal.  

The veteran reported being in trouble all of his life and 
that he needed help, particularly financial compensation.  He 
was currently living by himself and has a very poor support 
system - his girlfriend left him and his mother no longer 
speaks to him.  

On mental status examination, the veteran was alert, oriented 
and cooperative.  Speech was productive, relevant, coherent 
and organized.  There was no disruption in thought process 
and no evidence of psychosis.  He denied suicidal or 
homicidal ideation.  Impression was that the veteran endorsed 
signs and symptoms congruent with a diagnosis of 
schizophrenia, paranoid type, in remission.  The examiner 
remarked that it was difficult to say what the significance 
was of his only hearing voices in the morning.  This could be 
related to hallucinations on awakening but these are not 
generally associated with schizophrenia. He displayed a 
generally full range of affect.  It was the examiner's 
opinion that the veteran's problems with employment stem from 
his personality disorder as opposed to his schizophrenia.  
GAF was estimated at 60.  

In April 2002, the Board determined that the reduction to 70 
percent was proper and that the criteria for restoration of 
the 100 percent disability rating were not met.  As 
indicated, this decision has been vacated.  In its Memorandum 
Decision, the Court indicated that the Board incorrectly 
framed the issue on appeal as a restoration claim, rather 
than a rating-reduction claim.  Accordingly, the Board has 
rephrased the issue as stated above.  

In vacating the Board's decision, the Court determined that 
the Board failed to provide an adequate statement of reasons 
or bases pursuant to 38 U.S.C.A. § 7104(d)(1).  Specifically, 
the Court noted that the Board: (1) did not adequately 
address the inadequacy of the January 1998 VA examination 
(the claims folder was not available for review); (2) did not 
elaborate on the weight and credibility assigned to Dr. G.'s 
February 1998 and January 1999 medical opinions that 
indicated no significant improvement in the veteran's 
condition; and (3) failed to adequately explain how it could 
rely on a May 2000 VA examination in determining that the 
March 1999 reduction was proper.  

Where reduction in the evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction of current compensation payments, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  38 
C.F.R. § 3.105(e) (2004).  The beneficiary will be notified 
at his or her latest address of record and will be given 60 
days for the presentation of additional evidence to show that 
compensation should be continued at the present level.  Id.  

The veteran received the appropriate notice and in December 
1998, presented testimony at a hearing at the RO.  
Accordingly, the Board finds that the requirements of 38 
C.F.R. § 3.105(e) have been satisfied.  

Total disability ratings, when warranted by the severity of 
the condition and not granted purely because of hospital, 
surgical, or home treatment, or individual unemployability 
will not be reduced, in the absence of clear error, without 
examination showing material improvement in physical or 
mental condition.  Examination reports showing material 
improvement must be evaluated in conjunction with all the 
facts of record, and consideration must be given particularly 
to whether the veteran attained improvement under the 
ordinary conditions of life, i.e., while working or actively 
seeking work or whether the symptoms have been brought under 
control by prolonged rest, or generally, by following a 
regimen which precludes work, and, if the latter, reduction 
from total disability ratings will not be considered pending 
reexamination after a period of employment (3 to 6 months).  
38 C.F.R. § 3.343(a) (2004).  

For ratings that are in effect for five years or more, the RO 
must consider the provisions of 38 C.F.R. § 3.344(a) and (b) 
before it may order a reduction in rating.  38 C.F.R. § 
3.344(c) (2004).  In this case, the disability rating for the 
veteran's service-connected schizophrenia has been in effect 
for more than five years as of the date it was reduced on 
March 1, 1999.  Therefore, the provisions of 38 C.F.R. 
§ 3.344 are for application.  

When reducing a total schedular rating which has been in 
effect for at least five years, VA must consider the 
following: (1) the entire record of examinations and the 
medical-industrial history must be reviewed in order to 
ascertain whether the examination forming the basis of the 
reduction was full and complete; (2) an examination less 
"full and complete" than those examinations on which 
payments were authorized or continued will not be used as a 
basis for a rating reduction; (3) ratings for diseases 
subject to temporary or episodic improvement, such as 
psychoneurotic reaction, will not be reduced on any one 
examination except where all the evidence of record clearly 
warrants the conclusion that sustained improvement has been 
demonstrated; (4) rating on account of diseases which become 
comparatively symptom free after prolonged rest will not be 
reduced on examinations reflecting the results of bed rest; 
(5) although "material improvement" is clearly reflected, 
it must be considered whether the evidence makes it 
"reasonably certain" that the improvement will be 
maintained under the "ordinary conditions of life"; (6) 
exercise caution in the determination as to whether a change 
in diagnosis represents no more than a progression of an 
earlier diagnosis, an error in prior diagnosis or possibly a 
disease entity independent of the service-connected 
disability; and (7) when a new diagnosis reflects mental 
deficiency or personality disorder only, the possibility of 
only temporary remission of a super-imposed psychiatric 
disease will be borne in mind.  38 C.F.R. § 3.344(a) (2004).  
If there is any doubt regarding whether a veteran's condition 
has materially improved, the higher rating should be 
continued pending reexamination.  See 38 C.F.R. § 3.344(b) 
(2004).  

The veteran was originally assigned a 100 percent evaluation, 
effective April 13, 1992.  Prior to November 11, 1996, a 100 
percent evaluation for psychotic disorders required active 
psychotic manifestations of such extent, severity, depth, 
persistence or bizarreness as to produce total social and 
industrial inadaptability.  38 C.F.R. 
§ 4.132, Diagnostic Code 9203 (1996).  

Effective November 11, 1996, and prior to the initiation of 
this appeal, under the general rating formula for mental 
disorders (to include schizophrenia, paranoid type), a 70 
percent evaluation requires the following: occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  A 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9203 (2004).  

In determining the propriety of the reduction, the Board must 
consider whether the RO was justified, by a preponderance of 
the evidence, in reducing the veteran's rating.  If not, the 
rating must be restored.  See Brown v. Brown, 5 Vet. App. 413 
(1993).  The Board is required to ascertain in any rating 
reduction case, based upon review of the entire record, 
whether the evidence reflects an actual change in the 
disability, whether the examination reports reflecting such 
change are based upon thorough examination, and whether any 
improvement actually reflects improvement in the veteran's 
ability to function under the ordinary conditions of life and 
work.  Id. at 420-421.  

A rating reduction case focuses on the propriety of the 
reduction and is not the same as an increased rating issue.  
See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  
Whether or not the veteran currently meets the criteria for a 
100 percent evaluation is not necessarily the issue and under 
the circumstances of this case, a reduction essentially 
requires evidence of material improvement and reasonable 
certainty that such improvement will be maintained under the 
ordinary conditions of life.  

The May 2000 VA examination clearly suggests material 
improvement in that it shows that the veteran's service-
connected schizophrenia is very well under control and that 
his employment problems stem more from his personality 
disorder.  That fact aside, pursuant to the Court's 
Memorandum Decision and in the interest of expediency,  the 
Board will limit its discussion to the evidence of record 
prior to the effective date of the reduction (March 1, 1999).  
Thus, the May 2000 VA examination report is not for 
consideration.   However, we would observe in passing that 38 
C.F.R. §3.344 does not provide for any temporal constraints 
as to the evidence to be considered in rating reductions, 
effective dates or otherwise.  In fact, it appears to stand 
for quite the opposite proposition in stating that, "It is 
essential that the entire record of examinations and the 
medical-industrial history be reviewed...and the general case 
history."  Further it provides that, "Ratings on account of 
diseases subject to temporary or episodic improvement...will 
not be reduced ...except in those instances where all of the 
evidence of record warrants the conclusion that sustained 
improvement has been demonstrated."   


The January 1998 VA examination indicated that the veteran's 
psychiatric illness appeared to be relatively stable to maybe 
mildly worse with increasing stress.  Although the absence of 
the claims folder affects the thoroughness of the examination 
to some extent, the examination nonetheless appears adequate 
in terms of assessing the veteran's current level of 
functioning.  This report, however, does not address whether 
any improvement in the veteran's disability was likely to be 
maintained under the ordinary conditions of life.  

The Board has reviewed in detail Dr. G.'s February 1998 and 
January 1999 reports, and the April 1998 VA examination 
report.  The Board finds these opinions equally probative and 
has no reason to doubt their veracity.  Considering the 
various opinions, it appears there is some disagreement as to 
whether the impairments in the veteran's ability to function 
occupationally and socially were secondary to his service-
connected schizophrenia and/or personality disorder.  
However, Dr. G. suggests and the VA examiner agrees that any 
changes in the veteran's current situation could cause him to 
regress.  In January 1999, Dr. G. indicated that a change in 
the veteran's situation had occurred, shattering his 
structure and stability.  

With regard to whether there had been material improvement in 
the veteran's condition at the time of reduction, the Board 
concludes that a protracted discussion is not necessary.  
This is because based on the evidence for consideration at 
the time of the March 1999 reduction, and resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
it is not reasonably certain that any material improvement in 
the veteran's service-connected schizophrenia would be 
maintained under the ordinary conditions of life.  See 
38 U.S.C.A. § 5107(b) (West 2002).  That is, the probative 
medical evidence essentially suggests that any change in the 
status quo could be detrimental to the veteran's condition.  
Although questionable as to what constitutes the "ordinary 
conditions of life" in this situation, the veteran appears 
to follow a regimen that precludes work and there is no 
evidence of material improvement while working or actively 
seeking work.  Accordingly, considering only the evidence of 
record at the time of the reduction, the Board finds that the 
reduction to 70 percent was not proper and the 100 percent 
evaluation should be restored.  


ORDER

The veteran's 100 percent schedular rating for schizophrenia 
was improperly reduced to 70 percent and entitlement to 
restoration is granted, subject to the laws and regulations 
governing the award of monetary benefits.  



	                        
____________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


